BYRD, J.
On the authority of Lunsford et al. v. Richardson & O'Neal, 6 Ala. 618, we hold that an appeal lies from the judgment of an inferior court overruling a motion to quash a forthcoming bond, where an execution has been issued upon it; and that, therefore, an appeal lies from a judgment overruling a motion to quash the execution. Secus, as to a motion to quash a bond on which *489no execution has issued, viz: Gayle & Riggs v. Bancroft, Adm'r, 22 Ala. 648.
But there is no bill of exceptions in this case, nor does the record show that any exception was taken to the ruling of the court below. In this state of the record we are left to the presumption that the appellant did not sustain by proof the allegations of his petition, or that the court had sufficient evidence before it to authorize its refusal to quash the execution.
Where the court gives judgment upon the facts and law of the case, its action will not be reviewed, unless the record affirmatively shows all the facts upon which it acted, where any supposable state of facts would sustain the action of the court. — McLemore v. Nuckols, 37 Ala. 662; Ward v. Cameron’s Administrators, ib. 691.